NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JOSE HERRERA MENENDEZ,             )
DOC # T75942,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D16-5406
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 23, 2018.

Appeal from the Circuit Court for Lee
County; Bruce Kyle, Judge.

Guillermo E. Gomez, Jr. of Gomez &
Touger, P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, MORRIS, and BLACK, JJ., Concur.